In a support proceeding pursuant to Family Court Act article 4, the appeal is from an (1) an order of the Family Court, Suffolk County (Spinner, J.), dated July 26, 2004, which, after a hearing, confirmed an order of the same court (Orlando, S.M.) also dated July 26, 2004, inter alia, finding that he willfully violated a prior order of support and committed him to a period of incarceration of six months unless he purged himself of his contempt by paying the sum of $17,500 towards child support arrears, and (2) an order of the same court (Dounias, J.), dated November 1, 2004, which denied his objections to an order of the same court (Orlando, S. M.), dated July 28, 2004, denying his petition for a downward modification of his child support obligation.
Ordered that the orders are affirmed, with one bill of costs.
Family Court Act § 439 (e) provides that an aggrieved party may file specific written objections to the order of a Support Magistrate within 35 days after the mailing of the order to such party. Since the appellant did not timely submit written objec*560tions to the Support Magistrate’s order, the Family Court properly denied the objections on this ground, among others (see Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]; Matter of Rinaldi v Rinaldi, 239 AD2d 506 [1997]).
The appellant’s remaining contentions are without merit. Schmidt, J.P., Adams, Cozier and Covello, JJ., concur.